MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                          Dec 28 2020, 10:49 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                      Curtis T. Hill, Jr.
Navarre, Florida                                        Attorney General of Indiana

                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ladon E. Cameron,                                       December 28, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-993
        v.                                              Appeal from the LaPorte Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas Alevizos,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        46C01-1608-F4-779



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020                Page 1 of 12
[1]   Ladon E. Cameron appeals his convictions of one count of Level 4 felony

      dealing in cocaine or a narcotic drug1 and two counts Level 5 felony dealing in

      cocaine or a narcotic drug. 2 He presents two issues for our review, which we

      restate as:

                 1. Whether the State presented sufficient evidence to support his
                 convictions; and


                 2. Whether the trial court abused its discretion when it denied
                 his motion for mistrial.


      We affirm.



                                Facts and Procedural History
[2]   On August 24, 2016, Cameron called Dorothy Dunham to drive him to a

      nearby CVS pharmacy. Once they arrived at the CVS, Cameron used the

      Money Gram machine to send $160 to someone. Dunham drove Cameron

      back home, and Cameron told her that he would need a ride to Chicago soon.

      Unbeknown to Cameron, Dunham was working as a paid confidential

      informant for the Michigan City Police in LaPorte County. Dunham reported

      her encounter with Cameron to Detective Donald Hicks of the Michigan City

      Police Department.




      1
          Ind. Code § 35-48-4-1(b).
      2
          Ind. Code § 35-48-4-1(a).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 2 of 12
[3]   The next day, Cameron called Dunham and told her he needed a ride to

      Chicago that day. Dunham called Detective Hicks, but there was not enough

      time to meet with him or allow him to search her vehicle pursuant to normal

      confidential informant protocol before Cameron wanted to leave. Dunham

      picked up Cameron at his residence. Cameron entered the vehicle with a gun

      and a “big, white, portable” speaker. (Tr. Vol. II at 117.) Cameron told

      Dunham that she would receive cocaine and heroin in exchange for driving him

      to Chicago.

[4]   Dunham texted Detective Hicks two or three times on the way to Chicago.

      Cameron navigated Dunham to apartments in Chicago where she parked and

      Cameron got out of the vehicle. Dunham texted Detective Hicks while she

      waited for Cameron to return. When Cameron returned to the vehicle, he

      removed a bag of drugs from his pants and placed it inside the speaker.

      Dunham then drove Cameron back to LaPorte County.

[5]   Dunham texted Detective Hicks on the way back. Cameron asked Dunham to

      stop at an apartment complex in LaPorte County. Cameron exited the vehicle,

      taking the speaker with him. He returned to the vehicle with the speaker and

      asked Dunham to take him back to his residence. On their way to Cameron’s

      residence, Cameron gave Dunham “two or three twenty-dollar bags of cocaine,

      and one twenty-[dollar] bag of heroin[,]” which she hid in her bra. (Id. at 134.)


[6]   When they arrived at Cameron’s residence, police “swarmed” Dunham’s

      vehicle and threw a “flash grenade” at it. (Id. at 133.) Cameron and Dunham


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 3 of 12
      exited the vehicle and were placed in handcuffs. Dunham told officers she had

      drugs in her bra and gave the drugs and her bra to officers. She also told

      officers that there were “drugs inside of a white speaker” in her vehicle. (Id. at

      48.) Police searched Dunham’s vehicle and found a white speaker with “a clear

      plastic bag that contained twenty smaller bags tied in a knot, contained what

      appeared to be crack cocaine . . . [and] twelve small bags tied in a knot

      containing a gray substance, rock-like material that was consistent with the

      appearance of heroin.” (Id.) Police later questioned Cameron, who confirmed

      he had asked Dunham to take him to Chicago; however, the reason for his visit

      to Chicago changed many times during the interview.

[7]   On August 26, 2016, the State charged Cameron with two counts of Level 4

      felony dealing in cocaine or a narcotic drug and two counts of Level 5 dealing

      in cocaine or a narcotic drug. Prior to trial, Cameron filed a motion in limine

      that sought to exclude “[a]ny evidence or testimony of Defendant having

      previously, or on the day in question, possessed a firearm” and “[a]ny and all

      statements, evidence or admissions by Defendant to having smoked marijuana

      on a daily basis.” (App. Vol. II at 116.) The trial court granted this motion in

      limine. Prior to trial, the State dismissed one count of Level 4 felony dealing in

      cocaine or narcotic drug.

[8]   On March 2 and 3, 2020, the trial court held a jury trial. During trial, the State

      asked Dunham if Cameron had anything else with him when he entered her

      vehicle for their trip to Chicago. Dunham testified, “he had his gun with him.”

      (Tr. Vol. II at 118.) Cameron objected, arguing that the mention of the gun

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 4 of 12
       violated the motion in limine, but the trial court overruled his objection.

       During the testimony of Detective Willie Henderson, the State asked Detective

       Henderson why he and other officers approached Dunham’s vehicle and threw

       a flashbang grenade into it to apprehend Cameron. Detective Henderson

       testified they did so because “Ms. Dunham indicated that Mr. Cameron had a

       firearm on him when they left toward Chicago[.]” (Id. at 194.) Cameron

       objected, arguing the statement violated the motion in limine. After a sidebar

       outside the presence of the jury, the trial court sustained Cameron’s objection

       and told the jury, “please ig – ignore Detective Henderson’s mention of a gun.”

       (Id. at 198.)


[9]    The State also asked Detective Henderson if “[d]uring [the] interview, did you

       ask Mr. Cameron if he was a drug user himself” to which Detective Henderson

       replied he did. (Id. at 213.) Cameron objected, arguing the questioning

       violated the motion in limine because the question suggested Cameron used

       marijuana on a daily basis. The trial court sustained the objection and told the

       State to be more specific in its question. The State rephrased its question to

       specifically ask whether Cameron told Detective Henderson that Cameron

       “used, in any fashion, any controlled substances, such as which were found in

       the speaker, i.e. heroin and cocaine” to which Detective Henderson indicated

       he did not. (Id. at 215.)


[10]   After the State rested its case, Cameron moved for a mistrial based on the

       alleged violations of the motion in limine. The trial court denied the motion for

       mistrial. The jury subsequently returned a guilty verdict on all three counts,

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 5 of 12
       and the trial court entered convictions on those counts. On April 3, 2020, the

       trial court sentenced Cameron to six years for the Level 4 felony and three years

       each for the Level 5 felonies, and the court ordered the sentences be served

       concurrently, for an aggregate sentence of six years.



                                 Discussion and Decision
                                 1. Sufficiency of the Evidence
[11]   When reviewing sufficiency of the evidence to support a conviction, we

       consider only the probative evidence and reasonable inferences supporting the

       trial court’s decision. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the

       fact-finder’s role, and not ours, to assess witness credibility and weigh the

       evidence to determine whether it is sufficient to support a conviction. Id. To

       preserve this structure, when we are confronted with conflicting evidence, we

       consider it most favorably to the trial court’s ruling. Id. We affirm a conviction

       unless no reasonable fact-finder could find the elements of the crime proven

       beyond a reasonable doubt. Id. It is therefore not necessary that the evidence

       overcome every reasonable hypothesis of innocence; rather, the evidence is

       sufficient if an inference reasonably may be drawn from it to support the trial

       court’s decision. Id. at 147. A conviction “may be based purely on

       circumstantial evidence.” Moore v. State, 652 N.E.2d 53, 55 (Ind. 1995), reh’g

       denied.


[12]   To prove Cameron committed Level 5 felony dealing in cocaine or a narcotic

       drug, the State had to prove that Cameron knowingly or intentionally delivered
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 6 of 12
       heroin and cocaine. See Ind. Code § 35-48-4-1(a) (elements of crime); (see also

       App. Vol. II at 22 (charging information)). To prove Cameron committed

       Level 4 felony dealing in cocaine, the State had to prove that Cameron

       knowingly or intentionally possessed with intent to deliver “at least one (1)

       gram but less than five (5) grams” of cocaine. See Ind. Code § 35-48-4-1(b)

       (elements of crime); (see also App. Vol. II at 21 (charging information)).

       Cameron argues the State did not present sufficient evidence he committed the

       crimes of which he was convicted because Dunham was a confidential

       informant and “was hopeful that her co-operation would help if she filed a

       Petition to Modify her sentence.” (Br. of Appellant at 16.)

[13]   The State presented evidence that Dunham drove Cameron to Chicago. She

       testified Cameron had a white speaker with him when he entered her vehicle.

       When Dunham and Cameron arrived in Chicago, Cameron exited the vehicle

       and returned shortly thereafter. He took a bag of drugs from his pants and

       placed it in the speaker. When Dunham and Cameron returned to LaPorte

       County, Cameron exited the vehicle at an apartment complex and took the

       speaker with him. He returned with the speaker and gave Dunham drugs,

       which she stored in her bra. When Cameron and Dunham were apprehended

       at Cameron’s residence, Dunham had drugs in her bra and police found cocaine

       and heroin in the speaker. When interviewed by police, Cameron admitted

       Dunham drove him to Chicago, but his story regarding the purpose of the trip

       changed multiple times. Cameron’s argument is an invitation for us to reweigh

       the evidence and judge the credibility of witnesses, which we cannot do. See


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 7 of 12
       Drane, 867 N.E.2d at 146 (appellate court cannot reweigh evidence or judge the

       credibility of witnesses). The evidence was sufficient to support Cameron’s

       convictions. See, e.g., Mullins v. State, 504 N.E.2d 570, 574 (Ind. 1987)

       (testimony from informant and corroborating evidence sufficient to prove

       Mullins committed dealing in a narcotic drug).


                                        2. Motion for Mistrial
[14]    Our standard of review regarding a motion for mistrial is well-settled:

               The decision on a motion for mistrial lies within the discretion of
               the trial court. A mistrial is an extreme remedy and required
               only when no other method can rectify the situation. A prompt
               admonishment advising the jury to disregard the improper
               testimony is usually enough to avoid a mistrial. Failure to grant
               a mistrial may not be asserted on appeal where an admonishment
               is accepted without further objection or claim that it is
               insufficient.


       TRW Vehicle Safety Sys., Inc. v. Moore, 936 N.E.2d 201, 213 (Ind. 2010) (internal

       citations and quotation marks omitted). Furthermore, we have noted:

               “On appeal, the trial judge’s discretion in determining whether to
               grant a mistrial is afforded great deference because the judge is in
               the best position to gauge the surrounding circumstances of an
               event and its impact on the jury.” McManus v. State, 814 N.E.2d
               253, 260 (Ind. 2004), cert. denied, 546 U.S. 831, 126 S. Ct. 53, 163
               L.Ed.2d 83 (2005). “When determining whether a mistrial is
               warranted, we consider whether the defendant was placed in a
               position of grave peril to which he should not have been
               subjected; the gravity of the peril is determined by the probable
               persuasive effect on the jury’s decision.” James v. State, 613
               N.E.2d 15, 22 (Ind. 1993). “‘[R]eversible error is seldom found
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 8 of 12
                 when the trial court has admonished the jury to disregard a
                 statement made during the proceedings.’” Warren v. State, 757
                 N.E.2d 995, 999 (Ind. 2001) (quoting Bradley v. State, 649 N.E.2d
                 100, 108 (Ind. 1995)).


       Owens v. State, 937 N.E.2d 880, 895 (Ind. Ct. App. 2010), reh’g denied, trans.

       denied.


[15]   Here, Cameron objected to three instances of testimony that he claimed

       violated the motion in limine – Dunham’s testimony that he had a gun, which

       the trial court overruled; Detective Henderson’s testimony that he and officers

       employed a flash grenade when approaching Dunham’s vehicle because

       Dunham had indicated Cameron had a gun, which the trial court sustained and

       admonished the jury to disregard; and Detective Henderson’s testimony that he

       asked Cameron if Cameron used any drugs, which the trial court sustained, and

       asked the State to rephrase the question. At the end of the State’s presentation

       of evidence, Cameron moved for a mistrial based on the three instances

       implicating the motion in limine. The trial court denied Cameron’s motion for

       a mistrial. Cameron argues the trial court abused its discretion in doing so

       because “the questions asked by the State and prohibited by the Motion in

       Limine were so inflammatory and prejudicial that Mr. Cameron was placed in

       grave peril.” (Br. of Appellant at 14.)

[16]   We cannot agree. As discussed supra, there was sufficient evidence to prove

       that Cameron committed Level 4 and Level 5 felony dealing in a narcotic drug

       or cocaine based on Dunham’s testimony of the events that took place when


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 9 of 12
       she transported him to and from Chicago. The gun was mentioned twice –

       when Dunham responded to a question regarding what Cameron possessed

       when he entered her vehicle and when Detective Henderson responded to a

       question regarding why officers used a certain level of force when apprehending

       Cameron. Both of the instances of testimony were brief and, even when

       Cameron’s objection to Dunham’s testimony was overruled, the State did not

       pursue a line of questioning that would elicit additional testimony about

       Cameron’s firearm possession. 3

[17]   Additionally, when the State asked Detective Henderson if Cameron had

       indicated during the interview that Cameron used drugs, before Detective

       Henderson could relay Cameron’s answer, Cameron objected because the

       motion in limine prohibited questions regarding Cameron’s daily marijuana

       use. The trial court sustained the objection and noted the question was “over

       broad” and asked the State to “be more specific” in its question because “what

       is relevant, is these two drugs[.]” (Tr. Vol. II at 214.) The State then rephrased

       the question to ask if Cameron had indicated he used heroin or cocaine, to

       which Detective Henderson answered in the negative. Again, the violation of




       3
         While the State did not pursue a line of questioning following the objection, their questions prior to the
       objection were broad, as to allow for the witness to testify regarding the issues prohibited by the motion in
       limine. For example, after Dunham told the State that Cameron entered her car with a “big, white, portable
       speaker” the State then asked “do you see him with anything else[,]” knowing the only other thing Cameron
       was carrying that day was a gun, which was the subject of a motion in limine. (Tr. Vol. II at 116-7.) Asking
       such broad questions when an order in limine is in place such as in this case is fraught with peril and raises a
       high likelihood that a witnesses answers will violate the court’s order in limine. We would hope counsel for
       the State learned from this experience and we direct counsel to avoid such broad questions under similar
       circumstances in the future.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020                   Page 10 of 12
       the motion in limine here was brief, and Detective Henderson did not have an

       opportunity to answer the first overbroad question that may have included

       testimony regarding Cameron’s daily marijuana use in violation of the motion

       in limine. The State’s follow up question focused on the drugs involved in the

       case and Detective Henderson testified that Cameron did not say Cameron

       used cocaine or heroin.

[18]   All three instances were brief, and the trial court took corrective action in two

       of them, forcing the State to redirect questioning once. Further, there existed

       overwhelming evidence to prove Cameron committed the crimes for which he

       was convicted. Therefore, we conclude the trial court did not abuse its

       discretion when it denied Cameron’s motion for mistrial. See Lucio v. State, 907

       N.E.2d 1008, 1011 (Ind. 2009) (trial court’s denial of motion for mistrial not an

       abuse of discretion when statement was fleeting and only a minor part of the

       evidence and the trial court promptly admonished the jury to disregard the

       statement).



                                               Conclusion
[19]   We hold the trial court did not abuse its discretion when it denied Cameron’s

       motion for mistrial. Additionally, the State presented sufficient evidence

       Cameron committed the crimes of which he was convicted. Accordingly, we

       affirm.

[20]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 11 of 12
Kirsch, J., and Bradford, C.J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-993 | December 28, 2020   Page 12 of 12